Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157705(123)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DEBORAH LYNN FOSTER,                                                                               Elizabeth T. Clement,
                                                                                                                      Justices
           Plaintiff/Counter-Defendant-
           Appellee,
                                                                    SC: 157705
  v                                                                 COA: 324853
                                                                    Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counter-Plaintiff-
             Appellant.
  _________________________________________/


        On order of the Chief Justice, the motion of plaintiff/counter-defendant-appellee to
  extend the time for filing her answer to the application for leave to appeal is GRANTED.
  The answer will be accepted as timely filed if submitted on or before June 28, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 11, 2018

                                                                               Clerk